IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 61 WM 2021
                                              :
                    Respondent                :
                                              :
             v.                               :
                                              :
MICHAEL J. PENDLETON,                         :
                                              :
                    Petitioner                :



                                      ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2021, the Application for Leave to File

Original Process is GRANTED.      The Petition for King’s Bench Jurisdiction and/or

Extraordinary Relief, the “Application Seeking Leave to File a Supplement and/or Add

Documents,” and the “Application for an Immediate Hearing” are DENIED.